Case 2:15-cv-09441-PA-AS Document 139 Filed 02/20/20 Page 1 of 2 Page ID #:2200

 1                                                                                               JS-6
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                CENTRAL DISTRICT OF CALIFORNIA
10
11   JOHN Q. RODGERS,                                No. CV 15-9441 PA (ASx)
12                   Plaintiff,                      JUDGMENT
13          v.
14   UNITED STATES OF AMERICA,
15                   Defendant.
16
17          In accordance with the Court’s February 20, 2020 Order, and the Court’s October 30, 2017
18   Findings of Fact and Conclusions of Law, it is ORDERED, ADJUDGED, and DECREED that:
19          1.       Judgment is entered against plaintiff John Q. Rodgers (“Rodgers”) and in
20   favor of defendant the United States of America (the “Government”) on the Complaint for
21   Refund and Abatement of Tax Penalties filed by Rodgers;
22          2.       Judgment is entered in favor of the Government and against Rodgers on the
23   Government’s Counterclaim;
24          3.       Judgment is entered in favor of the Government and against Rodgers in the
25   amount of $61,034.48 as of March 9, 2016, plus subsequent statutory accruals, including
26   interest; and
27   ....
28   ....
Case 2:15-cv-09441-PA-AS Document 139 Filed 02/20/20 Page 2 of 2 Page ID #:2201

 1         4.        The Government shall have its costs of suit pursuant to Federal Rule of Civil
 2   Procedure 54.
 3
 4
      DATED: February 20, 2020                        ___________________________________
 5                                                               Percy Anderson
                                                        UNITED STATES DISTRICT JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    -2-
